Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on March 01, 2021. Claims 1-5, 7, 9-17 are pending. 

Response to Arguments
Applicant’s arguments filed on March 01, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Celestini et al. (Pub. No. : US 20070192128 A1)

As to claim 1 Celestini teaches a method of providing data  in a computer network, the method comprising: 
receiving, at a database located on a switch of the computer network, a request for configuration and status information associated with a network device, wherein the request specifies one or more table parameters (paragraphs [0053], [0076], [0091], [0128], [0004]: configuration information are requested by users and displayed via user interfaces generated by the MMD 20 including status information wherein the data being stored in a database on a central server on a network. Note that the request is sent using SQL query which is synonymous with table parameter): 
sending a publish request from the database to a publisher configured to collect the configuration and status information associated with the network device, wherein the publish request comprises the table parameters (paragraph [0124]: at the query processing step 290, the database manager 175 executes the query by interrogating the database 180):
receiving, by the database from the publisher at least a portion of a table generated based on the table parameters and the configuration and status information associated with the network device (paragraph [0124]: transmits the result back to the reporter module 160); 
preparing a table page based on the request and the portion of the table (paragraph [0124]: executes the query by interrogating the database 180): and
sending the table page in response to the request (paragraph [0124]: Finally, at the report output step 295, the reporter module 160 receives the query results, transforms them into one or more reports in the format specified in the configuration information, and transmits the report over the network 25 to a CD 39. The report may be output in a format readable by CD 39 and/or by a database on CD 39, including formats such as XML, Microsoft Excel (i.e. table page) or CSV format). 

As to claim 2 Celestini teaches receiving a second page-request for the configuration and status information associated with the network device preparing a second table page based on the second request and the portion of the table and sending the second table page in response to the second request (paragraph [0124])

As to claim 3 Celestini teaches receiving a second request for the configuration and status information associated with the network device from a second user (paragraph [0053]);
preparing a second table page based on the second request  and the portion of the table: and sending the  second table page to the second user (paragraphs [0124], [0161]).

As to claim 4 Celestini teaches receiving a second page-request for the configuration and status information associated with the network device, sending a second publish request from the database to the publisher, receiving, by the database, a second portion of the table from the publisher, Preparing a second table page based on the second request and the second portion of the table, and sending the second table page in response to the second request (paragraphs [0124], [0161]).

As to claims 12-15, they have similar limitations as of claims 1-4 above. Hence, they are rejected under the same rational as of claims 1-4 above.

As to claim 16 Celestini teaches sending a plurality of table page from the database based on the request (paragraph [0128]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Celestini in the view of Sercinoglu et al. (Pub. No. : US 20110040733 A1)

As to claim 5 all of the limitations of claim 1 have been addressed above. Celestini does not explicitly disclose but Sercinoglu teaches the page request includes a session identification (paragraph [0049]: each query session record having a unique session ID). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Celestini by adding above limitation as taught by Sercinoglu to traced back to individuals or small groups of users (Sercinoglu, Paragraph [0006]). 

Claim 7, 9-11, 17 is rejected under 35 U.S.C. 103 as being unpatentable over Celestini in the view of Walia et al. (Pub. No. : US 20190272315 A1)

As to claim 7 all of the limitation of claim 1 have been addressed above. Celestini does not explicitly disclose but Walia teaches the table page comprises fifty rows (paragraph [0050]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Celestini by adding above limitation as taught by Walia to avoid such a display problem (Walia, paragraph [0050]). 

As to claim 9, Celestini together with Walia teaches a method according to claim 8. Celestini teaches receiving a second request for the configuration oand status information associated with the network device ([0004], [0124]), and Walia teaches wherein the second requests includes a different table parameter (paragraph [0050]-[0051]). 

As to claim 10, Celestini together with Walia teaches a method according to claim 1. Walia teaches sending a plurality of table page from the database based on the request (paragraph [0050]-[0051]). 

As to claim 11, Celestini together with and Walia teaches a method according to claim11. Celestini teaches receiving a stop command and stopping the database from sending the plurality of  table page (paragraph [0050] ).

As to claim 17, Celestini together with Walia teaches a method according to claim11. Celestini teaches receiving a stop command and stopping the database from sending the plurality of  table page (paragraph [0050] ).

Examiner's Note: Examiner has cited particular columns and line numbers or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.             
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559.  The examiner can normally be reached on M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MD I UDDIN/Primary Examiner, Art Unit 2169